          Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 1 of 38                             FILED
                 Case: 19-11405 Date Filed:
                                     (1 of 38)
                                            08/21/2020 Page: 1 of 37                          2020 Sep-21 PM 12:56
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                                                                                   [PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 19-11405
                                ________________________

              D.C. Docket Nos. 1:18-cv-00677-AKK; 17-bkc-40093-JJR7


 LAW SOLUTIONS OF CHICAGO LLC,
 UPRIGHT LAW LLC,
 MARIELLEN MORRISON,

                                                           Plaintiffs - Appellants,

 versus

 J. THOMAS CORBETT,

                                                           Defendant - Appellee.

                                ________________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                              ________________________

                                       (August 21, 2020)

 Before ROSENBAUM and ED CARNES, Circuit Judges, and VINSON,* District
 Judge.


          *
           Honorable C. Roger Vinson, United States District Judge for the Northern District of
 Florida, sitting by designation.



Case 17-40462-JJR7       Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11           Desc Main
                                   Document      Page 1 of 38
         Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 2 of 38
                Case: 19-11405 Date Filed:
                                    (2 of 38)
                                           08/21/2020 Page: 2 of 37




 VINSON, District Judge:

        Bankruptcy is a creation of statute, and those who practice bankruptcy law

 must comply with its myriad statutory provisions and implementing rules.1 “Debt

 relief agencies” that represent “assisted persons,” as those terms are defined in the

 Bankruptcy Code, have additional obligations under the statute. Law Solutions of

 Chicago LLC and UpRight Law LLC (jointly, “The UpRight Law Firm”), and an

 attorney with that firm, Mariellen Morrison (collectively, “UpRight”), qualify as

 debt relief agencies that represent assisted persons. By order dated April 19, 2018,

 the Bankruptcy Court for the Northern District of Alabama found that UpRight had

 violated several applicable provisions and rules, and it imposed sanctions against

 them. UpRight appealed the sanctions order to the District Court, which affirmed,

 and they now appeal to us. After review and oral argument, we also affirm.

                                                  I.

        “[W]hen a district court affirms a bankruptcy court’s order, as the district

 court did here, this Court reviews the bankruptcy court’s decision.” In re Brown,

 742 F.3d 1309, 1315 (11th Cir. 2014). As the “second court of review,” we must

 independently examine the factual and legal determinations of the Bankruptcy

 Court and employ the same standards of review as the District Court. In re Hood,


        1
           All sectional references in this opinion will be to the Bankruptcy Code, Title 11 U.S.C.,
 and all rule citations will be to the Federal Rules of Bankruptcy Procedure.
                                                  2

Case 17-40462-JJR7        Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11            Desc Main
                                    Document      Page 2 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 3 of 38
               Case: 19-11405 Date Filed:
                                   (3 of 38)
                                          08/21/2020 Page: 3 of 37



 727 F.3d 1360, 1363 (11th Cir. 2013). We review the Bankruptcy Court’s factual

 findings for clear error and its legal conclusions de novo. Id. “Neither the district

 court nor this court may make independent factual findings.” In re Englander, 95

 F.3d 1028, 1030 (11th Cir. 1996).

       The decision to impose sanctions is reviewed for abuse of discretion. In re

 Hood, 727 F.3d at 1363. This standard of review is “extremely limited and highly

 deferential.” United Kingdom v. United States, 238 F.3d 1312, 1319 (11th Cir.

 2001); see also United States v. Frazier, 387 F.3d 1244, 1258 (11th Cir. 2004) (en

 banc) (noting that ‘“deference . . . is the hallmark of abuse-of-discretion review’”)

 (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 143 (1997)). “Such an abuse can

 occur only ‘when the bankruptcy judge fails to apply the proper legal standard or

 to follow proper procedures in making the determination, or bases an award upon

 findings of fact that are clearly erroneous.’” In re Beverly Mfg. Corp., 841 F.2d

 365, 369 (11th Cir. 1988) (citation omitted). Under abuse-of-discretion review,

 there is a “range of possible conclusions” that the Bankruptcy Court could reach:

              By definition . . . under the abuse of discretion standard
              of review there will be occasions in which we affirm the
              district court even though we would have gone the other
              way had it been our call. That is how an abuse of
              discretion standard differs from a de novo standard of
              review. As we have stated previously, the abuse of
              discretion standard allows “a range of choice for the
              district court, so long as that choice does not constitute a
              clear error of judgment.”


                                            3

Case 17-40462-JJR7    Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11    Desc Main
                                Document      Page 3 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 4 of 38
               Case: 19-11405 Date Filed:
                                   (4 of 38)
                                          08/21/2020 Page: 4 of 37



 Frazier, 387 F.3d at 1259 (citations omitted); accord McMahan v. Toto, 256 F.3d

 1120, 1129 (11th Cir. 2001) (noting that “under an abuse of discretion standard

 there will be circumstances in which we would affirm the district court whichever

 way it went”); In re Rasbury, 24 F.3d 159, 168 (11th Cir. 1994) (“Quite frankly,

 we would have affirmed the district court had it reached a different result, and if

 we were reviewing this matter de novo, we may well have decided it differently.”).

       When a Bankruptcy Court relies on several sources of authority for imposing

 sanctions, our task is to determine if the sanctions were allowable “under at least

 one of those sources of authority.” Amlong & Amlong, P.A. v. Denny’s, Inc., 500

 F.3d 1230, 1238 (11th Cir. 2007). “If any one of the sources of authority invoked

 by the [Bankruptcy Court] provides a sound basis for the sanctions, we must affirm

 the sanctions order.” Id.; accord 2 James Wm. Moore, Moore’s Federal Practice §

 11.41[1] (3d ed. 2014) (noting same).

                                               II.

                                            A.

       To provide the proper context, we begin by discussing the specific statutory

 provisions and rules at issue in this case.

       An attorney representing a debtor is required by § 329(a) and Rule 2016(b)

 to file (and to amend or supplement as necessary) a disclosure with the court that

 sets the amount of compensation that she has been paid or will be paid (“Attorney


                                               4

Case 17-40462-JJR7     Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11   Desc Main
                                 Document      Page 4 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 5 of 38
               Case: 19-11405 Date Filed:
                                   (5 of 38)
                                          08/21/2020 Page: 5 of 37



 Disclosure” or “2016 Disclosure”). If the attorney qualifies as a debt relief agency,

 § 528(a) requires that she provide her clients with a written contract that “clearly

 and conspicuously” explains the services that will be provided to the client for the

 agreed upon charge (“Retention Agreement”). If these documents are materially

 inaccurate, the attorney may have potentially violated several statutory provisions

 and rules.

       First, Rule 9011(b) provides that by filing a pleading “or other paper” with

 the Bankruptcy Court the attorney is certifying that she has conducted a reasonable

 inquiry and, to the best of her knowledge, information, and belief, the contentions

 therein have “evidentiary support.” Section 707(b)(4)(B) provides that “[i]f the

 court finds that the attorney for the debtor violated rule 9011 . . . the court, on its

 own initiative or on the motion of a party in interest,” may order “the assessment

 of an appropriate civil penalty against the attorney for the debtor[.]”

       Similarly, and even more expansively, § 707(b)(4)(C)-(D) provides that an

 attorney’s signature on a pleading, petition, or motion is certification that she has

 investigated the circumstances giving rise to that document and determined that it

 is well grounded in fact and warranted by existing law, and that it contains correct

 information. If an attorney violates this provision, she can be sanctioned under the

 Bankruptcy Court’s inherent contempt power or its statutory civil contempt power

 in § 105(a), which provides, in relevant part, that “[t]he court may issue any order,


                                             5

Case 17-40462-JJR7     Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11       Desc Main
                                 Document      Page 5 of 38
         Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 6 of 38
                Case: 19-11405 Date Filed:
                                    (6 of 38)
                                           08/21/2020 Page: 6 of 37



 process, or judgment that is necessary or appropriate to carry out the provisions of

 this title.”2

        Lastly, and most notably for this case, § 526(a)(2) provides that:

                 (a) A debt relief agency shall not—

                                              ***

                   (2) make any statement . . . in a document filed in a
                   case or proceeding under this title, that is untrue or
                   misleading, or that upon the exercise of reasonable
                   care, should have been known by such agency to be
                   untrue or misleading[.]

 If a debt relief agency is found to have intentionally violated this provision, or was

 “engaged in a clear and consistent pattern or practice of violating [it],” § 526(c)(5)

 authorizes the Bankruptcy Court to enjoin the violation and impose an appropriate

 civil penalty against the offender.

        In sum, if a debt relief agency files an Attorney Disclosure that is without

 evidentiary support, incorrect, untrue, and/or misleading, the Bankruptcy Court

 could potentially impose civil sanctions under Rule 9011; its statutory contempt

 authority in § 105; its inherent contempt authority; or § 707 and § 526.

                                               B.




        2
         As this Court has observed: “Distinct from the bankruptcy courts’ inherent contempt
 powers, 11 U.S.C. § 105 creates the bankruptcy courts’ statutory civil contempt power.” In re
 Ocean Warrior, Inc., 835 F.3d 1310, 1316 (11th Cir. 2016).
                                                6

Case 17-40462-JJR7       Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11          Desc Main
                                   Document      Page 6 of 38
         Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 7 of 38
                Case: 19-11405 Date Filed:
                                    (7 of 38)
                                           08/21/2020 Page: 7 of 37



         With the foregoing provisions and rules in mind, we will now discuss the

 background of this case. To fully and accurately capture what took place below,

 we will at times quote extensively from the record.

         The UpRight Law Firm is a large legal operation with its principal office in

 Chicago, Illinois. It is an amalgamation of hundreds of attorneys and various law

 firms that cooperate to provide legal services, including bankruptcy representation,

 to clients in all 50 states. The firm solicits clients through the internet and refers

 them to “partners” who practice in the specific locality where the clients reside.

 The Bankruptcy Court found—and it doesn’t appear to be in dispute—that the

 local attorneys affiliated with The UpRight Law Firm have very little, if any, input

 into how the firm’s business is conducted; they appear to be “partners” in name

 only.

         At the time relevant to this case, Morrison was a Birmingham attorney and

 an UpRight “partner.” Per her partnership agreement, she accepted bankruptcy

 referrals from the firm and represented those debtors in the Bankruptcy Court for

 the Northern District of Alabama. Although she was designated a partner of The

 UpRight Law Firm, she never voted at (or even attended) a partnership meeting;

 she never received a year-end draw or distribution of any kind; and she didn’t

 know the names of other attorneys in the firm (and, in fact, couldn’t even provide

 an estimate as to how many other attorneys there were).


                                             7

Case 17-40462-JJR7     Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11      Desc Main
                                 Document      Page 7 of 38
         Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 8 of 38
                Case: 19-11405 Date Filed:
                                    (8 of 38)
                                           08/21/2020 Page: 8 of 37



        In 2016, UpRight was representing debtors in two Chapter 7 cases that had

 been filed in the Northern District of Alabama, In re Cook, Case No. 15-41812,

 and In re Mikulin, Case No. 15-83322. The Attorney Disclosures that UpRight

 filed in those cases indicated that the debtors paid UpRight a flat fee that covered

 basic bankruptcy representation, e.g., financial counseling and preparation of the

 petition and schedules. However, the flat fee didn’t entitle the debtors to an array

 of other bankruptcy services that were excluded in Paragraph 9 of their Retention

 Agreements, but which they might need in their cases (“Excluded Services”). The

 filings in Cook and Mikulin form the underpinnings of this case.

        On April 5, 2016, J. Thomas Corbett, the Bankruptcy Administrator (“BA”)

 for the Northern District of Alabama, brought two adversary proceedings (“APs”)

 against UpRight in the Cook and Mikulin cases. 3 APs are “governed by special

 procedural rules, and based on conflicting claims usually between the debtor (or

 the trustee) and a creditor or other interested party.” See Black’s Law Dictionary




        3
           The six federal judicial districts in Alabama and North Carolina are the only districts in
 the country that have a Bankruptcy Administrator instead of a Bankruptcy Trustee. See Dan J.
 Schulman, The Constitution, Interest Groups, and the Requirements of Uniformity: The United
 States Trustee and the Bankruptcy Administrator Programs, 74 Neb. L. Rev. 91, 119-23 (1995)
 (describing the history of the United States Trustee Program and discussing why Alabama and
 North Carolina opted out). While the Bankruptcy Reform Act of 1994 “diminishe[d] some of the
 practical differences between” the two programs, they remain constitutionally distinct as they fall
 under different branches of government. Id. at 93-94. Specifically, Bankruptcy Trustees are part
 of the executive branch, whereas Bankruptcy Administrators are part of the judicial branch. Id.
 The BA is an independent officer of the judiciary who operates with a full time staff and is
 completely independent of the Bankruptcy Court and the District Court.
                                                  8

Case 17-40462-JJR7        Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11            Desc Main
                                    Document      Page 8 of 38
         Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 9 of 38
                Case: 19-11405 Date Filed:
                                    (9 of 38)
                                           08/21/2020 Page: 9 of 37



 (11th ed. 2019). Although they are generally viewed as “‘stand-alone lawsuits,’”

 In re Boca Arena, Inc., 184 F.3d 1285, 1286 (11th Cir. 1999) (citation omitted),

 they are usually initiated—as they were here—by filing a complaint in the same

 court that is handling the bankruptcy petition. See Fed. R. Bankr. P. 5005(a)(1);

 7003.

         The complaints in the Cook and Mikulin APs asserted multiple claims, the

 most significant of which concerned UpRight’s purported involvement in a car

 repossession scheme (known as the “Sperro/Fenner repo scam”) that was utilized

 to pay the attorney and filing fees in the two cases.4

         The BA and UpRight subsequently went to mediation, where they agreed to

 a proposed settlement of the APs in the Cook and Mikulin cases. In relevant part,

 the proposed settlement agreement (“Settlement Agreement”) required UpRight to

 pay each bankruptcy estate $25,000 (for a total of $50,000), and it required the




         4
           The “Sperro/Fenner repo scam” isn’t directly relevant to this appeal, so we don’t need
 to discuss it in great detail. Stated briefly, the alleged scheme was as follows: When a potential
 client contacted The UpRight Law Firm, he would be asked if he owned an encumbered vehicle
 that he intended to surrender to the secured creditor. If the client said yes, he was referred to
 Sperro LLC or Fenner & Associates LLC—companies controlled by a business associate of the
 firm—and they would take possession of the vehicle and pay the attorney and filing fees for the
 client’s bankruptcy case. Sperro/Fenner would then tow the vehicle to another state; notify the
 secured creditor that its collateral was in storage at their facility; and give the creditor just a few
 days to pay large fees for loading, towing, and storing expenses. If the creditor refused to pay,
 the vehicle was sold at auction. This scheme not only harmed the secured creditors, of course,
 but it exposed the debtors to potential civil and criminal liability, in addition to subjecting them
 to claims by the creditors for nondischargeability of debts and jeopardizing their discharge and
 financial “fresh start” under the Bankruptcy Code.
                                                    9

Case 17-40462-JJR7         Doc 135     Filed 09/21/20 Entered 09/21/20 15:36:11                Desc Main
                                     Document      Page 9 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 10 of 38
               Case: 19-11405 Date Filed:
                                   (10 of08/21/2020
                                          38)        Page: 10 of 37



 firm to self report to the Alabama State Bar and hire a full-time licensed Alabama

 attorney for its main office in Chicago. The Settlement Agreement also precluded

 UpRight from filing any new bankruptcy cases in the Northern District of Alabama

 for six months, from September 1, 2016, until March 1, 2017, which was referred

 to as the “Interim Period.” After March 1, 2017, Upright was allowed to file new

 cases for clients who had retained them during or after the Interim Period, subject

 to the following proviso in Paragraph 6 of the Settlement Agreement:

               For those clients who retained UpRight prior to March
               21, 2016 [(“Covered Clients”)], UpRight shall provide
               the [Excluded Services] referred to in Paragraph 9 of
               UpRight’s standard client retention agreement[5] without
               additional charge for attorney’s fees . . . . This paragraph
               shall affect only those bankruptcy cases filed by UpRight
               for clients who retained the firm prior to March 21, 2016
               for bankruptcy representation in the Northern District of
               Alabama.

        On September 23, 2016, the BA filed a motion for the Bankruptcy Court to

 approve the Settlement Agreement, and the court held a hearing on the motion on

 October 27, 2016. The BA’s attorney, Robert Landry, told the Bankruptcy Court

 during the hearing that although the complaints in the APs had raised a number of

 ethical violations, UpRight had already hired an Alabama attorney for its Chicago



        5
          These “Excluded Services” included dischargeability proceedings, motions for stay
 relief, motions to redeem property, lien avoidance, contested matters or APs, amendments to
 schedules, contested exemptions, Rule 2004 examinations, continued 341 creditor meetings,
 motions to abandon or sell property, performing statement of intentions, monitoring an asset
 case, and help with reaffirmation agreements.
                                                10

Case 17-40462-JJR7       Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11              Desc Main
                                Document    Page 10 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 11 of 38
              Case: 19-11405 Date Filed:
                                  (11 of08/21/2020
                                         38)        Page: 11 of 37



 office and self-reported to the Alabama Bar, which the BA expected would solve

 the vast majority (“85 to 90 percent”) of the ethical problems alleged in the APs.

 As for the Sperro/Fenner repo scam, the BA advised the Bankruptcy Court that he

 believed the Settlement Agreement was reasonable under the circumstances as it

 was not clear to what extent UpRight was culpable in the scheme. Specifically,

 Landry told the court (emphasis added):

              MR. LANDRY: I mean, I think the $50,000—and that’s
              exactly what we’ve asked for almost in our complaint.
              It’s real—it might not be a lot of money to other folks,
              but it’s a lot of money for lawyers in Alabama that screw
              up. . . . So it’s a real penalty and a real sanction. And to
              report it to the Alabama Bar and having to hire a lawyer,
              I mean, you know, we’ve done the best we can. It’s a
              hard case. There’s factual problems on both sides of the
              table.

       The Bankruptcy Court agreed that $50,000 was a sufficient penalty, and it

 stated from the bench that it would approve the proposed Settlement Agreement.

 Later that day, the Bankruptcy Court entered a short order to that effect (“Agreed

 Order”). The Agreed Order didn’t adopt, repeat, paraphrase, or incorporate any of

 the specific terms of the Settlement Agreement. Importantly, it also didn’t say that

 the Bankruptcy Court would retain jurisdiction over performance of the agreement.

 It merely said, in relevant part, “the Compromise is APPROVED.”

       Approximately seven months later, during a routine audit of UpRight’s

 pending cases, the BA discovered that in three Chapter 7 cases filed on behalf of


                                           11

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11       Desc Main
                             Document    Page 11 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 12 of 38
              Case: 19-11405 Date Filed:
                                  (12 of08/21/2020
                                         38)        Page: 12 of 37



 Covered Clients—In re White, Case No. 17-40093; In re Calloway, Case No. 17-

 40462; and In re Tidwell, Case No. 17-40599 (“Open Cases”)—the Attorney

 Disclosures filed in those cases stated that UpRight would require the payment of

 additional fees for the Excluded Services that they had agreed to provide without

 extra charge under Paragraph 6 of the Settlement Agreement. Shortly thereafter,

 on May 19, 2017, the BA filed three substantively identical “motions to examine”

 with the Bankruptcy Court. The motions asked the court to examine the debtors’

 transactions with UpRight in the three Open Cases and determine if the Attorney

 Disclosures filed in those cases violated the terms of the Settlement Agreement.

 The BA stated his belief that the disclosures were in direct conflict with the

 Settlement Agreement and that the conflict rendered them materially inaccurate,

 untrue, and/or misleading in violation of § 707, § 526, and Rule 2016. The

 motions concluded as follows:

              If the Court finds that Morrison, UpRight Law LLC and
              Law Solutions Chicago LLC are not in compliance with
              the terms of the Settlement Agreement, filed a materially
              inaccurate 2016 Disclosure and/or violated the other code
              provisions set forth herein, [the Court should] enter an
              order setting a show cause hearing as to why appropriate
              sanctions, including but not necessarily limited to,
              disgorgement of attorney fees, civil penalties and/or an
              injunction under § 526(c)(5), sanctions under § 105, and
              other sanctions under this Court’s inherent authority
              should not be imposed against [them].




                                           12

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11        Desc Main
                             Document    Page 12 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 13 of 38
              Case: 19-11405 Date Filed:
                                  (13 of08/21/2020
                                         38)        Page: 13 of 37



       After the BA filed the motions to examine (but before the Bankruptcy Court

 took any action on the motions), UpRight filed amended disclosures in the Open

 Cases. The Bankruptcy Court held a hearing on July 13, 2017. The BA conceded

 at the start of the hearing that the amended disclosures appeared to be consistent

 with the Settlement Agreement, but he argued that was only done after and because

 he had filed the motions to examine. The BA further stated: “[T]he rub is not just

 the fact the disclosures [were] wrong, the real rub and crux is that I don’t have any

 information to indicate they ever told these debtors, until after we filed the motion,

 possibly—I don’t really know—that the scope of services was different than their

 original contract.” The BA asserted that it appeared UpRight had thus violated §

 707, § 526, and Rule 2016, and he stated:

              MR. LANDRY: . . . And so, what we’re asking the
              Court today is to look at those basic facts and determine
              whether or not there’s been violations of those
              provisions. And if there are, ask the Court to set it for a
              show cause hearing as to why there shouldn’t be
              sanctions or penalties for this.

       UpRight was represented at the hearing by attorney Valrey Early, and he

 told the Bankruptcy Court as follows:

              MR. EARLY: . . . [T]he BA is correct, mistakes were
              made in those particular filings. They should not have
              been made.

                                         ***



                                           13

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11        Desc Main
                             Document    Page 13 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 14 of 38
              Case: 19-11405 Date Filed:
                                  (14 of08/21/2020
                                         38)        Page: 14 of 37



             And if you’ll recall, there was considerable question
             earlier about excluded services and hourly rates to be
             charged for those services and APs and so forth and so
             on. UpRight has not charged a nickel, has not sought a
             nickel, will not seek a nickel in any of those matters.
             Their disclosures are now correct. Did it take a prod?
             Yes, it did, to make sure that everything was—all the I’s
             were dotted, all the T’s were crossed.

             And please understand, I’m not trying to minimize this. I
             get it. . . . Should they disgorge the fees in these three
             cases? I think I can—putting on a different hat for the
             moment, I think I can; yes, they should.

       The BA responded by telling the Bankruptcy Court that he had conducted a

 review of UpRight’s other cases involving Covered Clients and discovered at least

 three other Attorney Disclosures that violated the Settlement Agreement. Those

 three cases, which had at that point already been closed, were: In re Conlin, Case

 No. 17-00999; In re McDaniel, Case No. 16-72114; and In re Jackson, Case No.

 17-70171 (“Closed Cases”). The BA continued:

             MR. LANDRY: At one of the prior hearings, they talked
             about how we retained an Alabama lawyer in the
             Chicago office to fix everything. Okay, that happened
             March 21st. That’s the date we’re using because after
             that date, everything should be in order. It’s a joke,
             Judge. They ignored that settlement agreement. Nobody
             cared—Morrison, UpRight—no one cared to double-
             check it. They can’t just thumb their nose at that order.
             They don’t care. And so I think we need to have a
             sanction hearing on it and, you know, disgorgement
             might not be enough.

             THE COURT: Mr. Early?


                                          14

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11      Desc Main
                             Document    Page 14 of 38
      Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 15 of 38
             Case: 19-11405 Date Filed:
                                 (15 of08/21/2020
                                        38)        Page: 15 of 37



            MR. EARLY: Well obviously, Mr. Landry and I
            disagree on the severity of this. Were mistakes made?
            Yes, they were. Have reasonable efforts been made to
            resolve those mistakes? So far, yes. Do we need to
            make more efforts? Perhaps we do . . . .

            THE COURT: But isn’t that beside the point?

            MR. EARLY: Is it beside the point?

            THE COURT: I mean, there was an order in a very
            serious matter—

            MR. EARLY: Yes, sir.

            THE COURT: —and frankly, I think there were some
            bullets dodged. And if I had been sitting in Chicago, I
            wouldn’t want to come back to Alabama and have to
            address this again. And the business model of sitting up
            there in Chicago and handling cases, I assume,
            nationwide—

            MR. EARLY: Yes, sir.

            THE COURT: —is just a—it just reeks with ethical
            issues, and people getting on the phone and retaining a
            lawyer in Chicago when they’re down here in Calhoun
            County, Alabama. And why that lawyer thinks that they
            can represent that debtor and become intimate enough
            with what they need is beyond me. But that may not be
            something I’m—it may have to go somewhere else. But,
            you know, ya’ll settled that and that it is.

            There was an article recently written in the American
            Bankruptcy Journal about internet lawyers representing
            out-of-state debtors in cases and the ethical issues with
            that. Those aren’t really, I guess, before me. They may
            be, eventually.



                                        15

Case 17-40462-JJR7   Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11   Desc Main
                            Document    Page 15 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 16 of 38
              Case: 19-11405 Date Filed:
                                  (16 of08/21/2020
                                         38)        Page: 16 of 37



              I’m going to look at this. Let me go back. I need to look
              at the settlement agreement again and look at this, and
              then I’ll get an order out on it. I’ll tell you, in all
              likelihood, that there probably will be another hearing on
              this. . . . And if so, I think at that hearing, we’ll probably
              need to hear from the folks up in Chicago in person.

       The next day the Bankruptcy Court entered an “Order to Appear and Show

 Cause.” The order didn’t mention § 707, § 526, or Rule 2016. It read, in relevant

 part, as follows:

              Previously, the court issued an order that approved a
              settlement agreement among Debtors’ Counsel and the
              BA pertaining to, inter alia, the scope of representation
              by Debtors’ Counsel of their debtor-clients who filed
              cases under title 11 in this court, i.e., the Eastern Division
              of the Northern District of Alabama. Specifically, the
              settlement agreement, implemented by this court’s order,
              prohibited Debtors’ Counsel from limiting the scope of
              their representation of their debtor-clients who had
              retained Debtors’ Counsel before a specific date.
              Debtors’ Counsel admitted they did not fully comply
              with the settlement agreement, and the BA argues that
              sanctions are mandated due to such non-compliance.

              The court concludes that a hearing is necessary for the
              court to determine the extent to which Debtors’ Counsel
              failed to comply with the order approving and
              implementing the settlement agreement, as well as the
              reasons for any noncompliance, in all cases encompassed
              by the order approving and implementing the settlement
              agreement, and to further determine what sanctions, if
              any, are appropriate due to such noncompliance.

              Accordingly, each of Debtors’ Counsel is ORDERED to
              appear, in person and with counsel, before this Court on
              August 24, 2017 at 1:30 p.m. in the Bankruptcy
              Courtroom, U.S. Federal Courthouse, 1129 Noble Street,
                                            16

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11         Desc Main
                             Document    Page 16 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 17 of 38
              Case: 19-11405 Date Filed:
                                  (17 of08/21/2020
                                         38)        Page: 17 of 37



              Room 117, Anniston, Alabama, and show cause, if there
              be any, why their failure to comply with the settlement
              agreement and order implementing the same does not
              warrant contempt sanctions, which may include
              disgorgement of fees and expenses paid by debtor-clients
              whose cases were subject to such agreement, and
              additional monetary and non-monetary sanctions, which
              may include, without limitation, a bar from Debtors’
              Counsel, or any of them, practicing in the United States
              Bankruptcy Court for the Northern District of Alabama
              (all divisions) for a period of up to two (2) years, and
              reporting their conduct to the bar associations where they
              are licensed.

       The Bankruptcy Court held an evidentiary hearing on August 24, 2017. The

 BA called Morrison as a witness during the hearing, and evidence was introduced

 to support the BA’s claim that the Attorney Disclosures filed in at least six cases—

 the three Open Cases, and the three Closed Cases—didn’t comply with Paragraph

 6 of the Settlement Agreement (collectively, “the Post-Settlement Cases”).

       UpRight called David Menditto, the firm’s Associate General Counsel of

 Litigation, to testify at the hearing. Menditto testified that although UpRight had

 believed that their original Attorney Disclosures complied with Paragraph 6 of the

 Settlement Agreement—and that they didn’t intentionally violate the provision—

 he conceded that UpRight had made “mistakes” in the filings and said he was there

 to “take responsibility” for those mistakes. However, Menditto emphasized that

 although the original Attorney Disclosures may have been a “mistake,” none of the

 debtors was actually charged for the Excluded Services. But Menditto conceded


                                          17

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11        Desc Main
                             Document    Page 17 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 18 of 38
              Case: 19-11405 Date Filed:
                                  (18 of08/21/2020
                                         38)        Page: 18 of 37



 on cross examination that the language in the disclosures (which told the debtors

 that UpRight would charge extra for the services if the debtors had needed and

 requested them) was “inconsistent” with Paragraph 6 of the Settlement Agreement.

       At the conclusion of the hearing, the Bankruptcy Court invited the attorneys

 to file follow-up briefs (simultaneous opening briefs and simultaneous replies) to

 address any issues that they wanted to argue. But the Bankruptcy Court stated the

 following from the bench:

             THE COURT: The circumstances in this case disturb
             me. And I have—I’m trying to separate it in my mind
             that the business model that UpRight uses strikes me as
             unusual. And I think even this—at this day and time,
             most lawyers and judges would agree with me.
             However, I think if—like a lot of things that are in the
             digital world now, if you had the ability to look into
             where we’re all going with this it probably wouldn’t be a
             surprise. And this may be—excuse me. This may be the
             way of the future. I don’t know.

                                        ***

             What concerns me in this case is that the BA recognized
             a problem, what was going on, and legitimately
             addressed it. And the UpRight Law firm, Ms. Morrison,
             and the BA then went to mediation. And at the time,
             there were some other matters going on with those firms.
             And what I’m primarily referring to is this repo outfit
             that was absorbing the firm (indiscernible). And that
             really bothered me. It really did. But I’m assuming,
             knowing Mr. Landry, that he got comfortable that there
             was no culpability on behalf of UpRight with that.
             Because when I saw that, I said this is serious.



                                          18

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11      Desc Main
                             Document    Page 18 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 19 of 38
              Case: 19-11405 Date Filed:
                                  (19 of08/21/2020
                                         38)        Page: 19 of 37



             . . . . So I was glad that went away. But that disturbed
             me. But I was aware of it.

             But what concerns me was we entered into a settlement
             agreement with a law firm with a federal judge and that
             the firm should have bent over backwards to make sure
             there was absolute compliance with that consent
             agreement, which was then made—or approved by this
             Court’s order. And that’s what concerns me is that I
             can’t help but get the feeling that, okay, we’ve got this
             behind us, we’ll cough up $50,000, and we’ll go our way.
             And that it was just pretty well after that ignored. . . .

                                        ***

             So if you all want to address that in a brief, I guess
             primarily UpRight, then—and, you know, there’s no
             blood that was spilled. But it still concerns me. And as I
             understand the law, folks, is when I issue an order and
             it’s not complied with and the party that is in non-
             compliance is aware of it, I cannot ignore that.

                                        ***

             So I guess I’m telling you that, you know, I’m going to
             enter an order that—and they’ll be some repercussions.
             And, you know, how severe? I have no ambitions of
             trying to put UpRight out of business, at least not
             permanently, either financially or because of some other
             reason, but—

             So why don’t you all give me something in writing, what
             you think is appropriate and the reasons why.

       The Bankruptcy Court continued by saying that “the significant thing” was

 that UpRight had filed several cases where “there should not have been excluded

 services,” but “notwithstanding the agreement, they were.” At that point, counsel


                                         19

Case 17-40462-JJR7   Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11      Desc Main
                            Document    Page 19 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 20 of 38
              Case: 19-11405 Date Filed:
                                  (20 of08/21/2020
                                         38)        Page: 20 of 37



 for UpRight asked: “Is Your Honor inviting briefing on the question of whether or

 not UpRight failed to comply with that section 6? Because it feels like Your

 Honor has already made that decision. And we don’t want to brief something that

 Your Honor has already heard enough of.” The court replied that the attorneys

 could try in their briefs to “convince me otherwise,” but

              I’m very much leaning towards that just from what I see
              here [because] we have retention agreements and we
              have disclosures that do exclude certain services, but in
              fact under the settlement agreement during those cases
              that fall in that category that wasn’t to be done. And
              what concerns me, if I’m a, you know, probably pretty
              unsophisticated Chapter 7 debtor, I look down there and
              say, well, there’s no reason—I don’t have any more
              money so I can’t—there’s no reason for me to call on this
              firm to do [those services]. I don’t know whether that
              happened or not. We don’t know. . . . But, no, convince
              me of anything you want me to do.

       In his post-hearing briefing, the BA argued that UpRight had violated the

 terms of the Settlement Agreement in the Post-Settlement Cases and that in doing

 so they “repeatedly violated basic requirements of the Bankruptcy Code and Rules

 applicable to attorneys and debt relief agencies.” He argued that the Settlement

 Agreement required UpRight to provide the Excluded Services for no additional

 fee, which required notification to the debtors of the availability of those services.

 To instead tell them in the Attorney Disclosures that the services weren’t included

 was tantamount to denying them the services insofar as it led them to believe they

 weren’t provided. The BA argued that sanctions were appropriate under the same
                                           20

Case 17-40462-JJR7     Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11        Desc Main
                              Document    Page 20 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 21 of 38
              Case: 19-11405 Date Filed:
                                  (21 of08/21/2020
                                         38)        Page: 21 of 37



 provisions that he cited in his motions to examine, including, inter alia, § 707 and

 § 526. UpRight had the opportunity to respond to the BA’s argument on this point

 (and did respond) in their reply brief, and they argued that those provisions had not

 been violated (at least not intentionally).

       The Bankruptcy Court issued its Memorandum Opinion and Order on April

 19, 2018. The opinion began with a discussion of the Sperro/Fenner repo scam.

 Although the Bankruptcy Court acknowledged that the Cook and Mikulin APs had

 been settled (and “thus, the impropriety, if not illegality, of that scheme is not an

 issue that must be explicitly decided in the matters currently before the court”), it

 discussed the repo scam at length. The Bankruptcy Court stated that it felt the

 scheme was relevant to assessing UpRight’s “motives” and that it bore on “their

 pattern and practice of questionable conduct in the contested matters now before

 the court.”

       As to those motives and questionable conduct, the Bankruptcy Court found

 that UpRight “simply ignored” their obligations under the Settlement Agreement

 because they were “under the misconception that the BA . . . would not discover

 their non-compliance.” According to the court, the untrue statements in the

 Attorney Disclosures “were not the result of a simple oversight or excusable

 neglect.” Rather, they constituted “arrogant disregard” and “indifference” by

 UpRight, which was “tantamount to an intentional misrepresentation.” The


                                               21

Case 17-40462-JJR7     Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11         Desc Main
                              Document    Page 21 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 22 of 38
              Case: 19-11405 Date Filed:
                                  (22 of08/21/2020
                                         38)        Page: 22 of 37



 Bankruptcy Court strongly suggested that this was bad faith—although it did not

 explicitly use those words—because:

             If the Defendants had been acting in good faith and
             wanted to demonstrate the same to the court and BA,
             they would have closely monitored their case filings in
             this District to make certain their Attorney Disclosures in
             the Post-Settlement Cases complied with the Settlement.
             They did not.

       The court acknowledged that UpRight had filed amended disclosures in the

 Open Cases, but it dismissed those amendments as “self-serving” and “too little,

 too late.” It noted that the amended disclosures only came after the BA had filed

 the motions to examine and after UpRight knew that they faced possible additional

 sanctions, which indicated that they were “not motivated by a good faith attempt to

 correct an inadvertent oversight.” The Bankruptcy Court continued:

             The Defendants maintain that they did not breach the
             terms of the Settlement in spite of their continued use of
             the services-exclusion-language in Post–Settlement
             Cases because the Settlement did not expressly require
             that Retention Agreements and Attorney Disclosures for
             yet-to-be-filed Post–Settlement Cases conform to the
             Settlement’s requirements. That argument is
             incredulous; the Defendants have missed the point. The
             Settlement was for the benefit of the debtors in the Post–
             Settlement Cases, who knew nothing about the
             Settlement. Those debtors knew only what the
             Defendants disclosed in their Attorney Disclosures and
             Retention Agreements, which misrepresented the
             services the debtors were entitled to receive from the
             Defendants. If the debtors were not made aware of the
             scope of legal services they were entitled to receive in
             return for their flat fee payment, then the Settlement’s
                                         22

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11      Desc Main
                             Document    Page 22 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 23 of 38
              Case: 19-11405 Date Filed:
                                  (23 of08/21/2020
                                         38)        Page: 23 of 37



              requirement that the scope of services be expanded was
              illusory and of no benefit to anyone—other than the
              Defendants as a small price to pay for settling [the APs].

       Although the Bankruptcy Court acknowledged there was no evidence that a

 debtor had requested and was charged for the services (and thus, as it noted at the

 evidentiary hearing, “no blood . . . was spilled”), the court stated that it “cannot

 ignore the chilling effect that the exclusionary language necessarily imposed on

 cash-strapped debtors who may have been in need of further representation they

 could not afford.” The Bankruptcy Court concluded that “debtors were misled by

 the Defendants, and the debtors were necessarily harmed when they were given the

 wrong information regarding the scope of services the Defendants would provide

 for the flat fee.” Notably, the court observed that UpRight had not filed any cases

 on behalf of Covered Clients that had Attorney Disclosures in compliance with the

 Settlement Agreement. Thus, the Bankruptcy Court surmised, it was reasonable to

 assume “that if there were a hundred Post-Settlement Cases instead of six, none of

 the Attorney Disclosures would have complied with the Settlement.”

       Based on these findings, the Bankruptcy Court held that UpRight violated

 Rule 9011, § 707, and § 526, and it imposed monetary sanctions totaling $150,000

 ($25,000 for each of the six Post-Settlement Cases), and it ordered disgorgement of

 all attorney and filing fees in those cases. Pursuant to § 105, the Bankruptcy Court

 next imposed non-monetary sanctions; to wit, it revoked The UpRight Law Firm’s


                                            23

Case 17-40462-JJR7     Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11         Desc Main
                              Document    Page 23 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 24 of 38
              Case: 19-11405 Date Filed:
                                  (24 of08/21/2020
                                         38)        Page: 24 of 37



 authority to file cases in the Northern District of Alabama for a period of 18

 months (three months for each of the six cases) and revoked Morrisson’s filing

 privileges for a period of 60 days, and it provided for a refund of fees and expenses

 paid by unfiled clients impacted by the revocation. The Bankruptcy Court

 concluded that the sanctions it imposed were warranted “to enforce compliance

 with its orders—i.e., the Agreed Order—and to prevent further abuse of the

 bankruptcy process by the Defendants, who have shown themselves undeterred by

 the original sanctions imposed by the Settlement.”

       Throughout the course of its opinion and order, the Bankruptcy Court made

 a number of negative comments about The UpRight Law Firm and what the court

 perceived to be its ethically-questionable business model. It referred to the firm as

 a “bankruptcy mill” and “high-volume, monolithic . . . internet cartel” that used

 “marketing strategies . . . often at the expense of their clients.” It said that UpRight

 was after “profits,” not “public service,” and that its argument to the contrary was

 “absurd.” And it concluded with an explanation of why some leniency was being

 given to Morrison:

              With respect to why the court imposed sanctions against
              UpRight that are harsher than those imposed against
              Morrison (although Morrison and UpRight are jointly
              and severally liable for the $150,000 civil penalties as
              well as fee and expense disgorgement), the court is
              convinced that Morrison was a minor malefactor in the
              events that led to these contested matters. Other than
              cases filed by Morrison as a “partner” with UpRight, the
                                           24

Case 17-40462-JJR7     Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11         Desc Main
                              Document    Page 24 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 25 of 38
              Case: 19-11405 Date Filed:
                                  (25 of08/21/2020
                                         38)        Page: 25 of 37



             court is not aware of other ethical problems involving
             Morrison. The court is convinced that Morrison—like
             other attorneys across the country—was enticed to join
             the UpRight team as a “partner” with visions of getting in
             on the ground floor of an emerging consumer bankruptcy
             industry that promised to disrupt the conventional
             manner in which bankruptcy clients are retained, not
             unlike Amazon’s impact on the consumer retail business.
             Only time will tell if UpRight’s business model of
             attracting new clients through the internet will succeed.
             But if it does, at least in this court, it will succeed only
             because UpRight and similar internet-based “firms”
             comply with traditional ethical standards and the
             requirements of the Code and Rules.

                                        ***

             Thus, based on the court’s perception of Morrison’s
             involvement in these matters, the court will not bar her
             from practicing in this District beyond sixty days, but
             once the sixty days expires, she must not accept referrals,
             or otherwise be associated with UpRight in this District,
             until UpRight’s authority to practice within this District
             is reinstated.

       As previously noted, UpRight appealed the Bankruptcy Court’s order to the

 District Court, which affirmed, and they now seek a “second review” with us.

                                         III.

       We begin by addressing a threshold issue: whether the Bankruptcy Court

 had authority to impose sanctions. The Bankruptcy Court found that the Attorney

 Disclosures contained “untrue and misleading” statements in violation of several

 statutory provisions and rules, but we need only consider one. Amlong & Amlong,


                                         25

Case 17-40462-JJR7   Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11       Desc Main
                            Document    Page 25 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 26 of 38
               Case: 19-11405 Date Filed:
                                   (26 of08/21/2020
                                          38)        Page: 26 of 37



 P.A., 500 F.3d at 1238 (when district court relies on multiple sources of authority

 for imposing sanctions, appellate court need only decide if they “were permissible

 under at least one of those sources of authority”). As earlier noted, § 526(a)(2)

 provides that a debt relief agency shall not make any statement in a bankruptcy

 court filing that it knew (or reasonably should have known) was untrue or

 misleading. If a debt relief agency is found to have intentionally violated this

 provision, or found to have engaged in a “clear and consistent pattern or practice”

 of doing so, the bankruptcy court can impose sanctions. That is what the

 Bankruptcy Court here found and did, and we see no clear error in its doing so.

        UpRight’s Attorney Disclosures were “misleading” within the meaning of

 § 526(a)(2) because they suggested that UpRight was authorized and able to charge

 extra fees to Covered Clients for Excluded Services. UpRight knew that, per

 Paragraph 6 of the Settlement Agreement, it was not allowed to charge such fees.

 Yet, as Menditto testified, the Attorney Disclosures “represented to the world” that

 UpRight could. The disclosures might have misled some of the Covered Clients to

 believe that they were not entitled to Excluded Services for no extra charge, even

 though they were. That was a violation of § 526(a)(2) and was alone enough to

 authorize the Bankruptcy Court to impose sanctions. 6


        6
          UpRight briefly argues on appeal, as they did below, that they didn’t really violate the
 terms of the Settlement Agreement because Paragraph 6 only prohibited them from charging
 Covered Clients for the Excluded Services, and there is no evidence they did that. Because we
                                                 26

Case 17-40462-JJR7        Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11                Desc Main
                                 Document    Page 26 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 27 of 38
               Case: 19-11405 Date Filed:
                                   (27 of08/21/2020
                                          38)        Page: 27 of 37



        Indeed, it is worth reemphasizing that UpRight’s counsel told the

 Bankruptcy Court at the hearing on the motions to examine that: “[T]he BA is

 correct, mistakes were made in those particular filings. They should not have been

 made.” And then at the later evidentiary hearing on the order to show cause,

 UpRight’s Associate General Counsel of Litigation testified similarly that

 “mistakes” were made in the Attorney Disclosures, and he admitted they were

 “inconsistent” with Paragraph 6. They were acknowledging the undisputed facts in

 the record.

        Conceding that there may have been sanctionable violations, UpRight

 advances four arguments why the sanctions should be reversed (in whole or in

 part), notwithstanding the violations.

                                               A.

        UpRight first argues that the Bankruptcy Court didn’t have subject matter

 jurisdiction to impose sanctions in some or all six of the Post-Settlement Cases.

 There are two separate bases for this jurisdictional argument.

        First, UpRight points out that three of the Post-Settlement Cases (the Closed

 Cases) were closed at the time the Bankruptcy Court imposed sanctions—and they

 were never reopened—so they argue the court lost jurisdiction over those cases.




 are affirming the Bankruptcy Court’s sanctions on the basis of § 526(a)(2), we need not decide
 whether UpRight violated the Settlement Agreement.
                                                27

Case 17-40462-JJR7       Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11              Desc Main
                                Document    Page 27 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 28 of 38
               Case: 19-11405 Date Filed:
                                   (28 of08/21/2020
                                          38)        Page: 28 of 37



 This argument is unsupported in the law. See In re White-Robinson, 777 F.3d 792,

 795-96 (5th Cir. 2015) (bankruptcy court retained jurisdiction to impose sanctions

 against attorney notwithstanding debtor’s bankruptcy discharge); Koehler v. Grant,

 213 B.R. 567, 569 (8th Cir. BAP 1997) (bankruptcy court had jurisdiction to

 impose sanctions in case that “was closed before the contempt hearing” because

 jurisdiction “does not end once a plan is confirmed or the case is closed”); see also,

 e.g., In re T.H., 529 B.R. 112, 134 (E.D. Va. 2015) (noting that bankruptcy court’s

 jurisdiction to impose sanctions “is not affected by the status of a [bankruptcy]

 case, whether dismissed or closed, or by whether a discharge has been entered”)

 (collecting multiple additional cases). In fact, the case that UpRight cites for their

 argument, Iannini v. Winnecour, 487 B.R. 434 (W.D. Pa. 2012), says the same

 thing. See id. at 441-42 (citing cases to support view that bankruptcy courts retain

 jurisdiction to impose sanctions after the underlying bankruptcy case is closed). In

 short, the Bankruptcy Court did not lack subject jurisdiction to impose sanctions in

 the Closed Cases just because they were, in fact, closed cases. 7


        7
           This Court has said the same in several non-bankruptcy cases. See, e.g., Hyde v. Irish,
 962 F.3d 1306, 1309, 1310 (11th Cir. 2020) (court can address sanctions motion “even if it lacks
 jurisdiction over the underlying case”); Mahone v. Ray, 326 F.3d 1176, 1180 (11th Cir. 2003)
 (“As both the Supreme Court and we have recognized, Rule 11 motions [for sanctions] raise
 issues that are collateral to the merits of an appeal, and as such may be filed even after the court
 no longer has jurisdiction over the substance of the case.”); Didie v. Howes, 988 F.2d 1097, 1103
 (11th Cir. 1993) (stating “a district court has the authority to consider and rule upon the collateral
 issue of sanctions, although the case from which allegedly sanctionable conduct arose is no
 longer pending,” because “a determination on sanctions is not a judgment on the merits, but a
 decision as to whether an attorney has abused the judicial process”).
                                                  28

Case 17-40462-JJR7        Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11                  Desc Main
                                 Document    Page 28 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 29 of 38
              Case: 19-11405 Date Filed:
                                  (29 of08/21/2020
                                         38)        Page: 29 of 37



       UpRight’s second jurisdictional argument is based on Kokkonen v. Guardian

 Life Insurance Company of America, 511 U.S. 375 (1994), and several cases citing

 that decision. In Kokkonen, a unanimous Supreme Court said that because federal

 courts are courts of limited jurisdiction, an order that merely approves a settlement

 and dismisses a case based on that settlement isn’t by itself enough for the federal

 court to retain jurisdiction to enforce the settlement. Instead, a district court will

 retain jurisdiction over the settlement agreement if the court “embod[ies] the

 settlement contract in its dismissal order (or, what has the same effect, retain[s]

 jurisdiction over the settlement contract) if the parties agree.” Id. at 381-82. This

 Court has read Kokkonen as follows: “[I]f the district court either incorporates the

 terms of a settlement into its final order of dismissal or expressly retains

 jurisdiction to enforce a settlement, it may thereafter enforce the terms of the

 parties’ agreement.” Am. Disability Ass’n, Inc. v. Chmielarz, 289 F.3d 1315, 1320

 (11th Cir. 2002). Absent such action, however, a party’s failure to comply with the

 terms of a settlement agreement will generally present a state breach of contract

 action, “unless there is some independent basis for federal jurisdiction.” See

 Kokkonen, 511 U.S. at 382 (emphasis added).

       In this case, UpRight notes that the Agreed Order “approved” the Settlement

 Agreement, but it didn’t incorporate the agreement or any of its terms. But as the

 BA points out, Kokkonen is inapplicable here because there is “some independent


                                            29

Case 17-40462-JJR7     Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11          Desc Main
                              Document    Page 29 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 30 of 38
               Case: 19-11405 Date Filed:
                                   (30 of08/21/2020
                                          38)        Page: 30 of 37



 basis for federal jurisdiction,” i.e., the bankruptcy provisions on which the BA had

 moved and on which the Bankruptcy Court relied in imposing sanctions. The

 specific matters that the Bankruptcy Court was called on to consider (UpRight’s

 compliance with the Bankruptcy Code and Rules as they pertain to the Settlement

 Agreement and the court’s Agreed Order) provide independent grounds for federal

 jurisdiction over the attorneys. The Bankruptcy Court therefore had subject matter

 jurisdiction over the Settlement Agreement to discipline the attorney conduct that

 implemented it. And that is what it did. We also recognize that in this matter, the

 Settlement Agreement itself was between UpRight and the BA with respect to the

 federal Bankruptcy Code and Rules and UpRight’s future filings and proceedings

 within the Bankruptcy Court. Obviously, a breach of that agreement should not

 present a state breach of contract action. It is difficult to see how the Bankruptcy

 Court could not have independent jurisdiction to deal with that implementation.8

                                                 B.

        UpRight next argues that the Bankruptcy Court violated their due process

 rights when it acted and imposed relief pursuant to § 707, § 526, and Rule 2016



        8
           Notably, the BA argued in its brief on appeal that § 707, § 526, and Rule 2016 provided
 independent bases for federal jurisdiction under Kokkonen, and UpRight didn’t argue otherwise
 in their reply brief, impliedly conceding the point. Instead, UpRight only argued in its reply that
 those bases weren’t cited in the order to show cause and weren’t mentioned at the subsequent
 evidentiary hearing, so those jurisdictional sources “were no longer pending at the time of the
 Hearing.” This dovetails into UpRight’s second argument on appeal, which we will discuss in
 the text above.
                                                 30

Case 17-40462-JJR7       Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11                 Desc Main
                                Document    Page 30 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 31 of 38
              Case: 19-11405 Date Filed:
                                  (31 of08/21/2020
                                         38)        Page: 31 of 37



 because they weren’t provided notice that those particular sources were in play.

 Specifically, UpRight argues that they went to the evidentiary hearing believing

 that the Bankruptcy Court—per its order to show cause—was only considering

 sanctions for violating the Settlement Agreement. According to UpRight, the show

 cause order and evidentiary hearing “provided no hint,” made “[no] reference,” and

 gave them “no reason to suspect” that sanctions might be imposed on any statutory

 provision or rule, which violated due process. UpRight is wrong on both the facts

 and the law.

       As for the facts, the following testimony was elicited by counsel for the BA

 from Menditto on cross examination:

                Q: Let’s assume that UpRight per the language of
                paragraph 6 didn’t violate it, i.e., they didn’t collect any
                additional fees. That’s the caveat. Assuming that’s true,
                doesn’t UpRight Law still have an obligation to file 2016
                disclosures that are correct?

                A: It is obligated to do that.

                Q: Doesn’t UpRight Law have obligations under the
                rules of professional conduct to make sure clients
                understand the scope of services that are in play?

                A: It does.

                Q: You would agree that UpRight Law is a debt relief
                agency?

                A: It is.



                                                 31

Case 17-40462-JJR7          Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11   Desc Main
                                   Document    Page 31 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 32 of 38
              Case: 19-11405 Date Filed:
                                  (32 of08/21/2020
                                         38)        Page: 32 of 37



              Q: As a debt relief agency, isn’t UpRight Law required
              [under § 526] not to make any misleading or untrue
              filings in court?

              A: It is.

              Q: Okay. Isn’t an attorney that signs the petition under
              704 [sic; should be § 707(b)(4)] for anything that gets
              filed supposed to verify the accuracy to the best of their
              knowledge—I’m using the language loosely, but to the
              best of their knowledge that it’s accurate what’s filed?

              A: That’s correct.

                                    ***

              Q: Does UpRight Law have an obligation to amend
              disclosures under [Rule] 2016(b) when circumstances
              change that make the disclosure initially filed not
              accurate or not a complete picture?

              A: Correct.

       Immediately after asking these questions, the BA asked Menditto if he

 disputed that UpRight had filed inaccurate Attorney Disclosures, and although

 Menditto said that his answer “does not neatly fall into yes or no,” he ultimately

 conceded that the language in the disclosures was “inconsistent” with Paragraph 6

 of the Settlement Agreement. In light of the preceding exchange, it is simply

 inaccurate for UpRight to contend that there was “no hint,” “[no] reference,” and




                                            32

Case 17-40462-JJR7        Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11   Desc Main
                                 Document    Page 32 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 33 of 38
               Case: 19-11405 Date Filed:
                                   (33 of08/21/2020
                                          38)        Page: 33 of 37



 “no reason to suspect” that sanctions under those sources were being argued by the

 BA at the hearing and contemplated by the Bankruptcy Court. 9

        As for the law, due process is ultimately about fairness. Lassiter v. Dep’t of

 Soc. Servs. of Durham, Cty., N.C., 452 U.S. 18, 24 (1981) (observing that although

 “due process” cannot be precisely defined, “the phrase expresses the requirement

 of ‘fundamental fairness’ . . . in a particular situation”). In the context of

 sanctions, this Court said as follows in In re Mroz, 65 F.3d 1567 (11th Cir. 1995):

               Due process requires that the attorney (or party) be given
               fair notice that his conduct may warrant sanctions and the
               reasons why. Notice can come from the party seeking
               sanctions, from the court, or from both. In addition, the
               accused must be given an opportunity to respond, orally
               or in writing, to the invocation of such sanctions and to
               justify his actions.

 Id. at 1575-76 (internal citations omitted).

        On the facts presented, UpRight had ample notice that the BA was alleging

 that they had violated § 707, § 526, and Rule 2016, and that they were potentially

 subject to sanctions thereunder, including: (1) the BA’s motions to examine; (2)

 the hearing on those motions; (3) the show cause order (which was based on the




        9
          In support of their claim that the sole focus of the evidentiary hearing was on whether
 they should be held in contempt for violating the Settlement Agreement—and not whether they
 violated § 707 and/or § 526—UpRight points out that a word search for the terms “707” and
 “526” in the transcript of the hearing yields no results. However, as indicated in the bracketed
 language above, that’s merely because § 526 was only mentioned by necessary implication and §
 707(b)(4) was mistakenly referred to as § 704.
                                               33

Case 17-40462-JJR7       Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11              Desc Main
                                Document    Page 33 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 34 of 38
              Case: 19-11405 Date Filed:
                                  (34 of08/21/2020
                                         38)        Page: 34 of 37



 motions to examine and was issued after the hearing on the motions); (4) the

 evidentiary hearing on the show cause order (where, as just noted, those sources

 were referenced on cross examination); and (5) the post-cause hearing briefing.

 Because adequate notice came from both the BA and the Bankruptcy Court, and

 UpRight had a reasonable opportunity to respond both orally and in writing, the

 fundamental fairness of due process was met.

                                          C.

       UpRight next argues that the Bankruptcy Court applied the wrong legal

 standard in imposing the suspensions (or practice injunctions) pursuant to § 105.

 This argument is moot, however, because by the time this case proceeded to oral

 argument before us, the suspension periods had run and The UpRight Law Firm

 and Morrison were out from under their respective suspensions. The law has long

 recognized that the appeal of a suspension is rendered moot when the suspension

 period has expired. For example, in Alejandrino v. Quezon, 271 U.S. 528 (1926), a

 member in the Philippines Senate, Jose Alejandrino, was suspended one year for

 assaulting another member of the Senate. He filed suit challenging his suspension

 and took it all the way to Supreme Court, but by the time the case got there he had

 already served his full suspension. In dismissing the case, a unanimous Court said

 as follows: “We do not think that we can consider this question, for the reason that

 the period of suspension fixed in the resolution has expired, and, so far as we are


                                          34

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11        Desc Main
                             Document    Page 34 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 35 of 38
               Case: 19-11405 Date Filed:
                                   (35 of08/21/2020
                                          38)        Page: 35 of 37



 advised, Alejandrino is now exercising his functions as a member of the Senate. It

 is therefore in this court a moot question whether or not he could be suspended in

 the way in which he was.” Id. at 532. Thus, to the extent that UpRight argues the

 suspensions imposed pursuant to § 105 constituted an impermissible obey-the-law

 injunction that was punitive in nature and not a civil sanction, we cannot (and do

 not) reach that argument.10

                                               D.

        For their fourth and final argument, UpRight contends that their conduct was

 unintentional and that the sanctions imposed were grossly excessive. To the extent

 UpRight focuses this argument on the non-monetary suspension sanctions, which

 they claim were punitive in nature, the argument has become moot (as just noted)

 since the suspensions have already been served. That leaves only the $150,000

 monetary sanctions for us to consider.

        UpRight contends that the Bankruptcy Court “went out of its way to portray

 UpRight in a negative light.” We agree that the Bankruptcy Court utilized strong

 language in describing The UpRight Law Firm. It referred to the firm as a “high-

 volume, monolithic . . . internet cartel” and “bankruptcy mill” that was motivated

 purely by “profits” as opposed to “public service.” The Bankruptcy Court made


        10
           We note that counsel for UpRight impliedly conceded the point at the conclusion of
 oral argument in this case, when he acknowledged that the suspensions have been served and
 said the monetary sanctions are the only reason this case is still here.
                                               35

Case 17-40462-JJR7       Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11              Desc Main
                                Document    Page 35 of 38
        Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 36 of 38
               Case: 19-11405 Date Filed:
                                   (36 of08/21/2020
                                          38)        Page: 36 of 37



 repeated references to ethical problems with the firm’s business model, going so

 far as to imply that it wanted to put them out of business (at least for a little while).

 And it engaged in a lengthy discussion of the Sperro/Fenner repo scam even

 though it was not directly relevant to the violative conduct at issue and (as the BA

 had indicated) there wasn’t conclusive evidence (at least none put before the

 Bankruptcy Court in this case) that UpRight was culpable in that scheme.

        On the other hand, UpRight clearly violated § 526, and the Bankruptcy

 Court—which had the opportunity to the see the UpRight witnesses at the

 evidentiary hearing firsthand, observe their demeanor, and assess their

 credibility—found them to be “arrogant” and “indifferent” and their defenses

 “incredulous” and “absurd.” The Bankruptcy Court felt that the previous sanctions

 failed to get UpRight’s attention; and although there were only six Post-Settlement

 Cases filed, it found there would have been no difference in their conduct had there

 been one hundred cases instead of six.11 Viewed in totality, the evidence supports

 a finding of a “clear and consistent pattern or practice.” 11 U.S.C. § 526(c)(5).

        Ultimately, while we may not have employed certain of the language that the

 Bankruptcy Court used—and while we might have imposed different sanctions

 ourselves—we agree that serious sanctions were appropriate. The record indicates


        11
          To be sure, the fact that UpRight argued that they didn’t initially believe they had done
 anything wrong in the original Attorney Disclosures would seem to indicate that, had there been
 more Covered Clients, there would have been more violations.
                                                 36

Case 17-40462-JJR7       Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11                Desc Main
                                Document    Page 36 of 38
       Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 37 of 38
              Case: 19-11405 Date Filed:
                                  (37 of08/21/2020
                                         38)        Page: 37 of 37



 that monetary sanctions of $25,000 per case seem to be the normal sanction for

 serious violations in this Bankruptcy Court. It is worth pointing out in this regard

 that the $150,000 constituted $25,000 for each of the Post-Settlement cases, and

 $25,000 per case is exactly what UpRight had agreed to settle the Cook and

 Mikulin matters that gave rise to the Settlement Agreement in the first place. We

 conclude in light of our highly deferential standard of review that the monetary

 sanctions that were imposed weren’t grossly excessive and didn’t fall outside the

 reasonable “range of choice” that was available to the Bankruptcy Court. See

 Frazier, 387 F.3d at 1259.

                                          IV.

       As stated at the outset of this opinion, bankruptcy practitioners are required

 to comply with the bankruptcy statute and its implementing rules. If they don’t,

 they can be sanctioned—and they know that. For all the reasons discussed above,

 the Bankruptcy Court did not commit clear error in finding that UpRight violated

 the Bankruptcy Code and Rules of Bankruptcy Procedure, and it did not abuse its

 broad discretion in imposing sanctions for those violations. Thus, the Bankruptcy

 Court’s order and the District Court’s order affirming it are AFFIRMED.




                                          37

Case 17-40462-JJR7    Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11        Desc Main
                             Document    Page 37 of 38
                  Case 1:18-cv-00677-AKK Document 45-1 Filed 09/21/20 Page 38 of 38
                          Case: 19-11405 Date(38
                                              Filed:
                                                  of 38)
                                                     08/21/2020 Page: 1 of 1


                                            UNITED STATES COURT OF APPEALS
                                               FOR THE ELEVENTH CIRCUIT

                                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                              56 Forsyth Street, N.W.
                                                              Atlanta, Georgia 30303


 David J. Smith                                                                                                          For rules and forms visit
 Clerk of Court                                                                                                          www.ca11.uscourts.gov


                                                            August 21, 2020

 MEMORANDUM TO COUNSEL OR PARTIES

 Appeal Number: 19-11405-GG
 Case Style: Law Solutions of Chicago LLC, et al v. J. Corbett
 District Court Docket No: 1:18-cv-00677-AKK
 Secondary Case Number: 17-bkc-40093-JJR7

 This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
 exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
 account at www.pacer.gov. Information and training materials related to electronic filing, are available at
 www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
 entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

 The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
 banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
 or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
 by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
 governed by 11th Cir. R. 39-2 and 39-3.

 Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
 persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
 copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
 11th Cir. R. 35-5(k) and 40-1 .

 Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
 appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
 certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
 cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

 Pursuant to Fed.R.App.P. 39, costs taxed against apellants.

 Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

 For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
 below. For all other questions, please call Joseph Caruso, GG at (404) 335-6177.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Jeff R. Patch
 Phone #: 404-335-6151

                                                                                               OPIN-1A Issuance of Opinion With Costs




Case 17-40462-JJR7                Doc 135 Filed 09/21/20 Entered 09/21/20 15:36:11                                         Desc Main
                                         Document    Page 38 of 38
